Citation Nr: 0112076	
Decision Date: 04/27/01    Archive Date: 05/01/01	

DOCKET NO.  99-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center, Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include anxiety neurosis with 
depression.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
August 1970.  His original DD 214 shows that his final 
discharge was issued under conditions other than honorable 
and that he had several periods of absence without leave, 
totaling 104 days.  Personnel records reflected non-judicial 
punishment on two occasions and two special Courts Martial.  
In an administrative decision in March 1971, the regional 
office (RO) determined that the veteran's repeated acts of 
being absent without leave for extended periods of time 
caused him to be discharged from service because of willful 
and persistent misconduct.  The RO determined that the 
veteran's discharge from service was under dishonorable 
conditions for VA benefit purposes.  (At that time the VA had 
been requested to establish whether the veteran was eligible 
for state unemployment benefits-benefits which were 
conditional upon receipt of a final discharge which was not 
issued under dishonorable conditions.  The veteran actually 
had two consecutive periods of service, but it has been 
determined that he was not eligible for complete separation 
when the first period ended in October 1969.  Consequently, 
the nature of his entire period of service is controlled by 
his final separation.)

In August 1975, the veteran received notice that the 
Presidential Clemency Board had granted him clemency from his 
offenses of being absent without leave.  He was granted a 
full unconditional pardon and a Clemency Discharge.  In 
January 1977, the veteran received notice from the Army 
Discharge Review Board that his discharge had been changed to 
under honorable conditions (general).  A new DD 214 was 
issued showing a discharge from service under honorable 
conditions.  

In February 1977, the veteran submitted a claim for service 
connection for several disabilities, including a psychiatric 
disability.  In a July 1977 rating, the RO granted service 
connection for residuals of fracture of the left thumb, 
assigning a zero percent evaluation for this disability.  The 
RO denied service connection for schizophrenia and for a 
personality disorder which had been diagnosed in service.  
The veteran was advised of the rating action, and the RO 
letter indicated to the veteran that he had been denied 
service connection for different disabilities, including a 
nervous condition.  The veteran was advised of his appellate 
rights, and did not perfect an appeal.  

In December 1990, the veteran again submitted a claim for 
service connection for an acquired psychiatric disorder.  The 
RO denied this claim in February 1991 on the basis that new 
and material evidence had not been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  The veteran did not perfect a timely appeal.  

In March 1993, the veteran again submitted a claim for 
service connection for an acquired psychiatric disorder.  In 
March 1994, the RO denied this claim on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran appealed.  In November 1996, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims.  In an order in July 1997, the Court 
dismissed the veteran's appeal, noting that he had withdrawn 
his appeal.  

In April 1998, the veteran again submitted a claim for 
service connection for an acquired psychiatric disorder.  In 
a rating in December 1998, the RO denied this claim.  The 
veteran was provided a copy of the rating decision which 
discussed the evidence received since the Board decision of 
November 1996 including an August 1997 opinion from a 
Department of Veterans Affairs (VA) physician and the results 
of a November 1998 VA examination.  

In March 1999 the November 1998 examining physician offered a 
further analysis.  A statement of the case issued to the 
veteran in August 1999 discussed the evidence received since 
the November 1996 Board decision, and concluded that service 
connection for an acquired psychiatric disorder was not 
warranted.  The veteran timely appealed.  

The veteran has attempted to present new and material 
evidence to reopen his claim for service connection for an 
acquired psychiatric disorder since the November 1996 Board 
decision.  However, it is not clear from the rating actions 
in 1998 and 1999, as well as the statement of the case, 
whether the RO has considered this question or reached any 
conclusion as to whether the claim has been reopened.  The RO 
determined that service connection for an acquired 
psychiatric disability was not warranted, based on a review 
of the recent evidence.  However, the RO did not determine 
whether the veteran had successfully reopened his claim and 
the denial was based on a review of the entire record, or, if 
the denial was based on a determination that the evidence 
submitted was not new and material and therefore insufficient 
to reopen the claim.  Since the question of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for an acquired psychiatric disorder is 
inherently the first step in the present appeal, the Board 
must consider this question initially.  

Finally, in his October 1999 appeal, the veteran and his 
representative raised the question of whether the July 1977 
rating denying service connection for a psychiatric 
disability was a finally adjudicated claim.  In a letter in 
July 2000, the RO considered that question and informed the 
veteran and his attorney that the July 1977 rating action was 
fully adjudicated and had become final in the absence of a 
timely appeal.  In September 2000, the veteran's 
representative provided a notice of disagreement with this 
letter.  Since the veteran and his representative have 
provided a notice of disagreement with the determination that 
the July 1977 rating action was a finally adjudicated claim, 
the RO must issue a statement of the case relating to this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This 
issue will be dealt with in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In an unappealed rating action in February 1991, the RO 
denied service connection for an acquired psychiatric 
disorder.  

2.  In March 1993, the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder.  
After the request to reopen was denied, the veteran perfected 
a timely appeal.  

3.  In November 1996, the Board determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disorder.  

4.  The veteran recently submitted a statement from a VA 
physician, and received a VA evaluation based solely on a 
review of his records, in which both physicians expressed 
their opinion that it was possible that the veteran's 
symptoms in service were an early manifestation of his 
current anxiety disorder and depression.  

5.  These statements are sufficiently significant that they 
must be considered in order to decide the veteran's claim.  


CONCLUSION OF LAW

The evidence received since the November 1966 Board decision 
is new and material, thus reopening the appellant's claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's military records show that he served in Alaska 
from May 5, 1967 to April 3, 1969.  He did not serve in 
Vietnam, or have other overseas assignments.  The service 
administrative records show that he received nonjudicial 
punishment for driving too fast on October 3, 1968.  He 
received a nonjudicial punishment for being absent without 
leave from January 5, 1970 to January 19, 1970.  

The service administrative files also show that he was 
convicted at a special court-martial for being absent without 
leave from February 3, 1970 to February 9, 1970, and from 
February 13, 1970 to April 12, 1970.  He was then convicted 
at another special court-martial for being absent without 
leave from May 2, 1970 to May 14, 1970.  In June 1970, he was 
interviewed concerning the possibility of his being separated 
from service.  It was determined that the chances for 
additional good service for the veteran were "practically 
nil" based on his mental attitude and family problems.  He 
was scheduled for discharge from service.  

In July 1970, a psychiatric examination resulted in the 
diagnosis of a personality disorder, moderate, chronic, 
manifested by impulsivity, rapid mood swings, inability to 
postpone gratification, and tendency to dramatize situation 
as an excuse for such behavior.  It was determined that the 
veteran had no mental disease or condition sufficient to 
warrant disposition through medical/psychiatric channels.  It 
was believed that the veteran's condition was due to 
deficiencies in emotional, personality, or characterological 
development of such a degree as to render him more a 
liability than an asset for further military service.  He was 
cleared psychiatrically for discharge from service. 

After the veteran's discharge from service was upgraded, a 
claim for service connection for various disabilities was 
received from the veteran in early 1977.  

VA outpatient treatment reports for 1975 and 1976 were 
received.  In February 1976, an intake psychiatric 
examination revealed that the veteran described auditory and 
visual hallucinations, depersonalizations, and somatic 
delusions.  He described a pattern of alcohol abuse with a 
history of joining a fundamentalist religious sect while in 
service.  He claimed that while still in the service he had a 
"vision" that told him to go into the ministry.  While on a 
drinking spree in service, he met a woman, proposed to her, 
and got married.  He indicated that shortly thereafter he 
found that the woman was 20 years older than himself, but 
they maintained the marriage.  The diagnosis was 
schizophrenia.  

In a rating in July 1977, the RO denied service connection 
for schizophrenia and for a personality disorder.  By letter 
dated August 3, 1977, the veteran was informed that the RO 
had denied his claim for service connection for a nervous 
condition.  

In late 1990, the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder, 
submitting VA outpatient treatment reports for 1990 showing 
treatment for anxiety and depression.  In February 1991, the 
RO denied service connection for an acquired psychiatric 
disorder on the basis that new and material evidence had not 
been submitted to reopen the claim.  An appeal was not 
initiated from that determination.  

In March 1993, the veteran again sought to reopen the claim 
for service connection for an acquired psychiatric disorder.  
VA outpatient treatment reports and reports of 
hospitalization in 1992 and 1993 showed treatment for 
depression, a panic disorder, and an anxiety neurosis with 
depression.  A personality disorder and alcohol abuse were 
also reported.  

In March 1994, the RO denied service connection for an 
acquired psychiatric disorder, again finding that new and 
material evidence had not been submitted to reopen the claim.  
The Board affirmed this determination in November 1996.  

In August 1997, a VA physician indicated that he had been 
working with the veteran on an outpatient treatment basis for 
his problems of anxiety and depression.  The physician 
indicated that the veteran had discussed with him his 
emotional status while he was in service and diagnosed with a 
personality disorder.  The physician expressed the opinion 
that the veteran's problems with rapid mood swings and an 
inability to postpone gratification were possibly an early 
manifestation of his impending depression and anxiety 
disorders.  The physician stated that these troubles had been 
persistent since that time.  

In October 1998 a VA examiner reviewed the veteran's medical 
records, including the report of his psychiatric examination 
in service in July 1970.  It does not appear that the 
veteran's disciplinary records from service were reviewed.  
The examiner did note that the VA medical records between 
1975 and 1977 describe the veteran's early life as chaotic, 
with combative parents and the father's abuse of alcohol.  It 
noted that the veteran described avoidant and angry behavior 
at the time.  The examiner did not personally interview the 
veteran, but from the records, diagnosed anxiety disorder, 
depression, history of alcohol abuse, history of past violent 
behavior, and history of past psychosis when under increased 
stress.  The examiner expressed the opinion that it was not 
possible to separate a current GAF score into components for 
current psychiatric diagnoses.  The examiner further 
expressed the opinion that the veteran's records indicated 
that he suffered from chronic and debilitating mental illness 
with a complicated diagnostic picture, and that symptoms were 
first documented in 1970 in service.  Psychotic thinking was 
also possible at the time based on the 1976 patient report of 
a "vision" while in service.  The examiner stated that the 
assessment in 1970 in military service showed symptoms, 
including a tendency to dramatize situations, which would 
indicate a thought disorder and initial mood symptoms.  

The VA examiner who reviewed the records in October 1998 
provided a further statement in November 1998 to the effect 
that the assessment that the veteran's symptoms in service 
were possibly the first manifestations of his currently 
diagnosed psychiatric conditions was based on limited 
information.  In March 1999, this examiner again attempted to 
explain the reasoning used.  This examiner stated that it was 
not possible to validate the inservice diagnosis of a 
personality disorder, and again stated that the symptoms 
described in 1970 "may possibly be secondary to anxiety 
disorder, personality disorder, and/or psychosis."  The 
examiner stated that based on the records available the 
veteran appeared to suffer currently from a long term mental 
illness including depression and anxiety, with psychosis 
likely when under stress.  A more definitive diagnosis [of 
his disability] at the time of military service was not 
possible.  The examiner expressed the opinion that the first 
manifestation of the veteran's current disability occurred in 
service, but that it was not possible to determine whether 
psychiatric symptoms were present prior to military service.  
It was not possible to separate chaotic childhood experiences 
from inservice experiences or to determine etiology of the 
veteran's current psychiatric symptoms.  The examiner 
indicated that she had consulted with the Chief of Mental 
Health Services at the VA medical center who had provided the 
statement of August 1997.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In this case, the Board determined in a November 1996 
decision that new and material evidence had not been 
submitted to reopen a claim for an acquired psychiatric 
disorder, and that decision is final.  

Since 1997, the appellant again attempted to reopen this 
claim for service connection for an acquired psychiatric 
disorder.  Documents submitted include statements by a 
physician and another examiner who reviewed the veteran's 
medical records and state that it was possible that the 
veteran's problems with rapid mood swings, an inability to 
postpone gratification, and a notation in 1976 that he had a 
vision in service were indications that the veteran had early 
manifestations of his current psychiatric condition while in 
service.  These statements, if viewed in the most favorable 
light and taken as true, would provide some evidence that the 
appellant had an acquired psychiatric disability in service, 
and that the current psychiatric disabilities were linked 
etiologically to some of those symptoms demonstrated in 
service.  Such evidence, when considered with the other 
evidence of record, and viewed in the most favorable light, 
would provide some evidence that the veteran's current 
psychiatric conditions were incurred in or aggravated by 
service.  Therefore, such evidence, when considered with the 
other evidence of record, is considered significant and must 
be considered in order to fairly decide the merits of the 
claim.  While the review of the merits of the claim may or 
may not result in granting the benefits sought on appeal, it 
is clear that the new evidence is material and bears directly 
and substantially upon the specific matter under 
consideration.  Accordingly, the appellant has reopened the 
claim for service connection for an acquired psychiatric 
disorder.  38 C.F.R. § 3.156.  

ORDER

The evidence received since the November 1996 Board decision 
is new and material, thereby reopening the appellant's claim 
for service connection for an acquired psychiatric disorder.  


REMAND

Since the evidence received since the November 1996 Board 
decision is new and material, the appellant's claim for 
service connection for an acquired psychiatric disorder has 
been reopened.  The RO and the Board must now review and 
evaluate the merits of the claim based on a review of all the 
evidence. 

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, providing VA examinations, 
and completing an application for compensation benefits.  The 
law also eliminated, in essence, the need to establish that a 
claim was well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.  This 
new law is beneficial to the veteran, and leads the Board to 
the conclusion that the case needs to be remanded to obtain 
additional information.  

Initially, it should be noted that the examiner in 1998 
reviewed the veteran's medical records, without reviewing the 
veteran or all of his records relating to his disciplinary 
problems in service.  Also, there are some indications of 
problems prior to service.  The physician in 1997 and the 
examiner in 1998 indicated that opinions concerning whether 
the veteran's current disabilities had their inception in 
service or were manifested in service were very difficult 
because of limited information.  It is further noted that the 
examiner in 1998 did not actually examine the veteran.  

The record shows that the veteran went before the 
Presidential Clemency Board and then the Army Discharge 
Review Board to upgrade his discharge.  These records have 
not been obtained by the VA, and might be helpful to the 
veteran to provide additional information concerning the 
nature of the veteran's conduct in service and those 
manifestations which might reasonably be linked to acquired 
psychiatric diagnoses first noted after service.  The Board 
believes that an attempt should be made to obtain such 
records prior to a final appellate review.  

As previously noted, the examiner in 1998 did not examine the 
veteran, but examined his medical records.  This examiner did 
not indicate whether it was at least as likely as not that 
the veteran's current acquired psychiatric disorder or 
disorders were manifested in service.  The Board believes 
that an examination of the veteran by a board of two 
psychiatrists, who have not examined the veteran previously, 
together with an examination of the veteran's records, may 
aid in the further adjudication of this claim.  It appears 
that the claims file does contain competent evidence that the 
claimant has a current disability, and that there is some 
indication that the current disability may be associated with 
the claimant's service.  

As mentioned in the introduction portion of this decision, 
the veteran's representative has presented a notice of 
disagreement with the determination by the RO that the 
July 1977 rating action was a finally adjudicated claim.  
Since there is a notice of disagreement with this issue, the 
RO must issue a statement of the case relating to this issue.  
See Manlincon v. West, supra.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should contact the VA Medical 
Center, Topeka, Kansas, and request 
copies of all inpatient and outpatient 
treatment records of the veteran for his 
psychiatric condition since August 1, 
1993.  Any such records should be 
associated with the claims file.  

2.  The RO should contact the Department 
of the Army, Army Discharge Review Board, 
and request copies of all records 
relating to the veteran's application to 
the Presidential Clemency Board and/or 
the Army Discharge Review Board 
requesting a change and upgrade in the 
character of his discharge from service.  
The Army Discharge Review Board should be 
requested to include all pertinent 
material that may have been filed with 
the Presidential Clemency Board as well 
as with the Review Board, including 
pertinent service records, preservice 
medical and other records, and post 
service medical and other records.  

3.  The RO should make arrangements for a 
special psychiatric examination of the 
veteran by a board of two psychiatrists 
who have not examined the veteran 
previously in order to determine the 
nature and etiology of any psychiatric 
disability that is now present.  All 
indicated tests and studies should be 
conducted.  The examiners should examine 
the veteran independently, and should 
review all records in the claims file 
that have been obtained, including 
service administrative and disciplinary 
records, and all medical records.  

To the extent possible, the examiners 
should express an opinion as to whether 
any current acquired psychiatric 
disability is related to the psychiatric 
symptoms noted during the veteran's 
period of active military service.  
Specifically, each examiner should be 
requested to express an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
acquired psychiatric disability or 
disabilities were manifested in service, 
or, if preexisting service, increased in 
severity during service.  The claims file 
should be made available to the examiners 
prior to their examination of the 
veteran.  

4.  The veteran should be sent a 
statement of the case with regard to the 
issue of whether the July 1977 RO rating 
action was a finally adjudicated claim.  
If the veteran perfects an appeal, this 
issue should be processed in accordance 
with appropriate appellate procedures.  

5.  After such actions have been 
completed, the RO should again review the 
veteran's claim for service connection 
for an acquired psychiatric disorder 
based on a review of all evidence of 
record.  If there is a denial of the 
claim, the case should be processed in 
accordance with appropriate appellate 
procedures, including the issuance of a 
supplemental statement of the case.

No action is required of the appellant until he receives 
further notice.  The purpose of this REMAND is to procure 
clarifying data, and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







 

